          Case 1:21-po-08111-MKD        ECF No. 11   filed 08/11/21   PageID.14 Page 1 of 2




 1

 2                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON


 3
                                                                          Aug 11, 2021
                                                                              SEAN F. MCAVOY, CLERK
 4                           UNITED STATES DISTRICT COURT

 5                         EASTERN DISTRICT OF WASHINGTON

 6       UNITED STATES OF AMERICA,                       No. 1:21-PO-08111-MKD-1

 7                         Plaintiff,                    ORDER DISMISSING CASE
                                                         WITHOUT PREJUDICE
 8       vs.
                                                         ECF No. 10
 9       JOHN G. HALL,

10                         Defendant.

11             Before the Court is Defendant’s Motion to Dismiss Case (ECF No. 10).1

12   The United States does not oppose the motion. Accordingly;

13             IT IS ORDERED:

14             1.    Defendant’s Motion to Dismiss Case (ECF No. 10) is GRANTED.

15   This case shall be DISMISSED WITHOUT PREJUDICE.

16

17   1
         Defendant’s Motion to Dismiss does not specify whether dismissal is sought with

18   or without prejudice. Absent such specification, the Court will treat the motion as a

19   motion to dismiss without prejudice. If Defendant intended to seek a dismissal with

20   prejudice, Defendant shall re-file the motion and so indicate.



     ORDER DISMISSING CASE WITHOUT PREJUDICE - 1
       Case 1:21-po-08111-MKD       ECF No. 11   filed 08/11/21   PageID.15 Page 2 of 2




 1         2.     The status conference set for Friday, August 13, 2021 at 11:00 AM

 2   before Judge Dimke in Yakima, Washington, shall be STRICKEN.

 3         3.     The District Court executive is directed to file this Order, provide

 4   copies to counsel, and close the file.

 5         DATED August 11, 2021.

 6                                s/Mary K. Dimke
                                  MARY K. DIMKE
 7                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE WITHOUT PREJUDICE - 2
